                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RACHEL JONES,                                               CIVIL ACTION
                      Plaintiff,

               v.

CHILDREN’S HOSPITAL OF                                      NO. 17-5637
PHILADELPHIA,
               Defendant.

                                           ORDER

       AND NOW, this 26th day of June, 2019, upon consideration of Defendant, Children’s

Hospital of Philadelphia’s Motion for Summary Judgment (Document No. 16, filed Jan. 11,

2019), Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion for Summary

Judgment (Document No. 20, Feb. 8, 2019), and Reply in Support of Defendant, Children’s

Hospital of Philadelphia’s Motion for Summary Judgment (Document No. 23, filed Feb. 19,

2019), for the reasons stated in the accompanying Memorandum dated June 26, 2019, IT IS

ORDERED as follows:

       1. That part of the Motion seeking summary judgment on plaintiff’s claims of pregnancy

discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Pennsylvania

Human Relations Act (“PHRA”), and the Philadelphia Fair Practices Ordinance (“PFPO”)

(Count I) and retaliation under the Americans with Disabilities Act, the PHRA, and the PFPO

(Count II) is GRANTED.

       2. That part of the Motion seeking summary judgment on plaintiff’s failure to

accommodate claim under the PFPO (Count III) is DENIED.
       IT IS FURTHER ODERED that a telephone conference for the purpose of scheduling

further proceedings will be conducted in due course.

                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                               2
